IN THE SUPREME COURT OF THE STATE OF MONTANA




BRUCE R. CAMPBELL, as the father of
CASSIE CAMPBELL, a minor; and
CASSIE CAMPBELL, a minor by and
through BRUCE R. CAMPBELL,
her next friend,
            Plaintiffs and Respondents,
         -vs-
JEFFREY DEAN JOHNSON,
            Defendant and Appellant.



APPEAL FROM:        District Court of the Seventh Judicial District,
                    In and for the County of Richland,
                    The Honorable H. R. Obert, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                    Dane C. Schofield, Esq.; Peterson and Schofield,
                    Billings, Montana
            For Respondent:
                    Douglas C. Allen, Esq., Great Falls, Montana
                    Douglas D. Howard, Esq.; Heard & Howard, Columbus,
                    Montana


                               Submitted on Briefs:   December 13, 1990
                                           Decided:   'December 20, 1990
Filed:
Justice John Conway Harrison delivered the Opinion of the Court.


      Jeffrey D. Johnson, defendant, appeals from a June 13, 1990,
order of the District Court of the Seventh Judicial District,
Richland County, granting plaintiffs, Cassie Campbell, and her
father, Bruce Campbell, a .new trial.       We remand to the District
Court for reconsideration and entry of an order in compliance with
Rule 59 (f), M.R.Civ.P.
      The sole issue is whether the District Court abused its
discretion by ordering a new trial pursuant to Rule 59(f),
M.R.Civ.P.
                                     I
      On February 24, 1989, Cassie Campbell, a minor, and her father
filed a negligence action against Jeffrey Johnson for injuries
Cassie sustained in an accident involving Johnson's vehicle. After
two   and    one-half   days   of   trial, the   jury   deliberated   for
approximately twenty-five minutes and came back with an 11 to 1
decision in favor of Johnson.
      On April 30, 1990, plaintiffs moved for a new trial. Johnson
appeals the District Court's order granting a new trial.
                                     I1

      Did the District Court's order granting a new trial violate
Rule 59 (f), M.R.Civ.P.?
      The rule governing an order granting a new trial provides:
      Any order of the court granting a new trial, shall
      specify   the    grounds   therefor    with    sufficient
      particularity as to apprise the parties and the appellate
      court of the rationale underlying the ruling, and this
     may be done in the body of the order, or in an attached
     opinion.
Rule 59(f), M.R.Civ.P.      The granting of a new trial is within the
sound discretion of the trial court and will be reversed only for
manifest abuse of discretion.     Goodover v. Lindey's, Inc. (1988),
232 Mont. 302, 312, 757 P.2d 1290, 1296.          However, we decline to
review a trial court's decision to order a new trial unless the
court specifies the grounds upon which the order is granted as
required by Rule 59(f), M.R.Civ.P.      Shannon v. Hulett (1983), 202
Mont. 205, 656 P.2d 825.
     The District Court's order provides:
     The Court having fully considered Plaintiffs' Motion for
     a New Trial filed on April 30, 1990, and having fully
     considered the Briefs of the parties addressed to said
     Motion, as well as all of the files, records and evidence
     in this case, and being fully advised in the premises,
     IT IS HEREBY ORDERED that Plaintiffs' Motion for a New
     Trial should be and is hereby granted.
The order does not specify the grounds or the District Court's
reasons for granting a new trial. We therefore dismiss this appeal
without   prejudice   and     remand   to   the    District   Court   for
reconsideration and entry of an order granting or denying a new
trial, and if a new trial is granted, specifying the grounds
therefor in compliance with Rule 59(f), M.R.Civ.P.




We concur: